Walton, J.
This is an action of forcible entry and detainer to obtain the possession of a farm. It is defended upon the ground that the character of the plaintiff’s title is such that he is not yet entitled to the possession. The facts are these: Benjamin Lowell was formerly the owner of the farm. It was his homestead. In 1887, November 19, he conveyed the farm to the defendant, taking back a mortgage to secure a bond for his and his wife’s support during life. The support was to be furnished by the defendant on the farm conveyed to him. In 1891, October 19, the defendant’s interest in the farm was sold on an execution against him, and the plaintiff purchased it. Mr. Lowell is dead, but his wife survives and is being supported by the defendant on the farm in question.
The defendant contends that his obligation to support Mrs. Lowell is personal; that it cannot be assigned to another ; that it obliges him to support her on the farm conveyed to him by her husband ; and that while this obligation is resting upon him, he cannot be ousted or evicted, and Mrs. Lowell’s as well as his own home be thus broken up.
We think the defendant’s contention is sound. We regard it as settled law that, when one conveys his homestead upon the condition that he and his wife shall continue to have a homo upon it, and be there supported by the grantee, and the obligation of the grantee to thus support them is secured by a contemporaneous mortgage upon the premises, the character of the grantee’s possession is more like that of a servant than an owner, and he cannot be ousted or evicted by a purchase of his title, without the consent of the persons entitled to such support. The possession is more theirs than his, and without their consent, neither he nor they can be ousted or evicted. Bryant v. Erskine, 55 Maine, 153, and cases there cited. The mortgagor’s interest may be sold, (Bodwell Granite Co. v. Lane, 83 Maine, 168,) but the purchaser’s right of possession must be postponed till the mortgagee’s rights are extinguished.
*300This conclusion is not in conflict with the decision in Wilson v. Wilson, 38 Maine, 18. In that case, neither the person by whom nor the place at which the support was to be furnished was mentioned in the agreement. In this case, both are mentioned and stipulated for. This latter fact is the foundation on which our decision rests. Judgment for defendant.